            Case 1:19-mc-91265-PBS Document 1 Filed 06/21/19 Page 1 of 13




UNITED STATES' DISTRICT COURT
FOR THE EASTERN DISTRICT OF MASSACHUSETTS


CIVIL CASE NUMBER:                                                                       ^      ^    ^

PRECIOUS OKEREKE                                                                                S    m
                                                                                      o—i            po~n
Plaintiff                                                                             -«S       ~
                                                                                      Oc:>           com

                                                                                                     -n
V.                                                                                    >
                                                                                      CO
                                                                                        -0           m

                                                                                                ;*   o
                                                                                        —I      w    m
     01)      COMMUNITY RESOURCES FOR JUSTICE (CRJ)

     02)      PIERRE LUBIN- IN INDIVDUAL & OFFICIAL CAPACITIES

     03)      SHANON NEWCOMB - IN NDIVIDUAL & OFFICIAL CAPACITIES &

     04)      SHERYLYN ST. LUCE - IN INDIVIDUAL & OFFICIAL CAPACITIES
Defendants


COMPLAINT


INTRODUCTION


The Plaintiff started working at the human services agency known as Community Resources for

Justice (CRJ) onJune 18"', 2018 and was fired under the pretext of sleeping on the job; the
Plaintiffs last day ofwork was November 12"^, 2018. On November 12^'\ 2018 the Plaintiff was
condemned to administrative leave by the second Defendant. The Plaintiff inquired from her if it

would be with/out pay, and the answer was that it would be without pay. The Plaintiff did not

return to work as was ordered and warned that she would be trespassing if she returned to work.

Hoping that there will be an evidentiary hearing as requested by the Plaintiff, the Plaintiff
adhered to the order. The Plaintiff contacted the third Defendant as the Assistant Director at the

PlaintiffsJob location but was told that investigation was going on. The Plaintiff made several
calls to the Program's Assistant director and the human resources director but was told the same


Page 1 of 8
Case 1:19-mc-91265-PBS Document 1 Filed 06/21/19 Page 2 of 13
Case 1:19-mc-91265-PBS Document 1 Filed 06/21/19 Page 3 of 13
Case 1:19-mc-91265-PBS Document 1 Filed 06/21/19 Page 4 of 13
Case 1:19-mc-91265-PBS Document 1 Filed 06/21/19 Page 5 of 13
Case 1:19-mc-91265-PBS Document 1 Filed 06/21/19 Page 6 of 13
Case 1:19-mc-91265-PBS Document 1 Filed 06/21/19 Page 7 of 13
Case 1:19-mc-91265-PBS Document 1 Filed 06/21/19 Page 8 of 13
Case 1:19-mc-91265-PBS Document 1 Filed 06/21/19 Page 9 of 13
Case 1:19-mc-91265-PBS Document 1 Filed 06/21/19 Page 10 of 13
Case 1:19-mc-91265-PBS Document 1 Filed 06/21/19 Page 11 of 13
Case 1:19-mc-91265-PBS Document 1 Filed 06/21/19 Page 12 of 13
Case 1:19-mc-91265-PBS Document 1 Filed 06/21/19 Page 13 of 13
